Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 Amendment No. 1 of Digital Valleys Corp. (A Development Stage Company), of our report dated June 13, 2008 on our audit of the financial statements of Digital Valleys Corp. (A Development Stage Company) as of April 30, 2008, and the related statements of operations, stockholders equity and cash flows from inception on May 21, 2007 through April 30, 2008, and the reference to us under the caption Experts. Moore & Associates Chartered Las Vegas, Nevada September 24, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
